
	
		II
		112th CONGRESS
		1st Session
		S. 1663
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Begich (for himself,
			 Ms. Klobuchar, Mr. Schumer, Mrs.
			 Gillibrand, and Mr. Pryor)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Commerce to establish a
		  competitive grant program to promote domestic regional
		  tourism.
	
	
		1.Short titleThis Act may be cited as the
			 Travel Regional Investment Partnership
			 Act .
		2.FindingsCongress finds the following:
			(1)The importance of travel and tourism cannot
			 be overstated. Travel and tourism employs America.
			(2)Approximately
			 7,720,000 domestic jobs depend on the travel and tourism industry.
			(3)The travel and
			 tourism industry accounts for 2.8 percent of the Nation’s gross domestic
			 product.
			(4)The travel and
			 tourism industry generates $1,300,000,000,000 in total expenditures.
			(5)The travel and tourism industry lost
			 392,000 jobs in 2009.
			(6)In 2009, tourism output declined by
			 $100,000,000,000.
			(7)Total direct tourism employment decreased
			 by 0.5 percent in 2010.
			(8)Public-private
			 partnerships have been underutilized in the promotion of travel and tourism and
			 are a dynamic tool in creating new domestic tourism markets and promoting
			 domestic regional tourism growth.
			3.Domestic regional
			 tourism grant program
			(a)EstablishmentThe Secretary shall establish a competitive
			 grant program, to be administered by the Office of Travel and Tourism
			 Industries, to promote domestic regional tourism growth and new domestic
			 tourism market creation.
			(b)Range of grant
			 monetary amountsThe amount of each grant awarded under this
			 section shall be not less than $100,000 and not more than $1,000,000.
			(c)Grantee
			 eligibility requirements
				(1)Eligible
			 entitiesGrants may be
			 awarded under this section to—
					(A)State tourism offices;
					(B)local destination marketing organizations;
			 and
					(C)partnerships
			 between a State or local government and local tourism entities.
					(2)Regional
			 diversityIn awarding grants under this section, the Secretary
			 may consider—
					(A)giving priority
			 to regions with low contributions to tourism marketing;
					(B)maintaining
			 regional diversity of grant recipients; and
					(C)providing
			 benefits to rural and less-marketed destinations.
					(3)Use of
			 fundsGrants awarded under this section may be used to—
					(A)promote domestic
			 regional tourism growth; and
					(B)create new
			 domestic tourism markets.
					(4)Application
			 process
					(A)SubmissionAn
			 eligible entity seeking a grant under this section shall submit an application
			 to the Secretary at such time, in such form, and with such information and
			 assurances as the Secretary may require.
					(B)ContentsEach
			 application submitted under subparagraph (A) shall include—
						(i)a description of the tourist promotion
			 activities to be funded by the grant; and
						(ii)in the case of a partnership between a
			 State or local government and local tourism entities—
							(I)a
			 list of the specific tourist entities that such government has partnered with
			 to promote tourism within the relevant domestic region;
							(II)the details of
			 the partnership agreement;
							(III)specific
			 information explaining how such partnership will increase regional tourism;
			 and
							(IV)the anticipated
			 positive impact of the partnership on job creation and employment in the
			 relevant domestic region.
							(d)Matching
			 requirement
				(1)Non-federal
			 fundsAs a condition for
			 receiving a grant under this section, the grant recipient shall provide, either
			 directly or through donations from public or private entities, non-Federal
			 matching funds, in cash or in-kind, in an amount equal to the amount of the
			 grant.
				(2)Special rule for
			 in-kind donationsOf the amount of non-Federal matching funds
			 required under paragraph (1), not more than 25 percent may be provided through
			 in-kind contributions.
				(e)ReportsNot
			 later than 6 months after the last day of each fiscal year in which grants are
			 awarded by the Secretary under this section, the Secretary shall submit a
			 report to Congress that details—
				(1)travel-generated expenditures;
				(2)travel-generated tax receipts; and
				(3)travel-generated employment.
				(f)DefinitionsIn this section:
				(1)Local tourist
			 entityThe term local
			 tourist entity means any public or private sector business engaged in
			 tourism-related activities.
				(2)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated, for each of the first 5 fiscal years beginning
			 after the date of the enactment of this Act, $10,000,000, which shall be used
			 for grants under this section and shall remain available until expended.
			
